[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              JANUARY 6, 2010
                               No. 09-10202                     JOHN P. LEY
                           Non-Argument Calendar               ACTING CLERK
                         ________________________

                  D. C. Docket Nos. 06-01995-CV-T-24-EAJ,
                              02-01605-CR-T-2

COURTNEY TERRELL WILLIAMS,


                                                             Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                           Respondent-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (January 6, 2010)

Before EDMONDSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

     Courtney Terrell Williams, a federal prisoner proceeding pro se, appeals the
district court’s dismissal of his amended Rule 60(b) motion, which the court

construed to be an impermissible second or successive 28 U.S.C. § 2255 motion.

He argues that the district court erred in dismissing his amended Rule 60(b) motion

as an unauthorized successive § 2255 motion because his motion did not attack the

merits of a decision. Instead, it focused on a defect in the integrity of the habeas

proceeding. He argues that his Rule 60(b) motion alleged that the integrity of the

prior habeas proceedings was compromised because prison officials confiscated

and lost his legal file, so the district court should reopen his first and second § 2255

motions.

      We granted Williams a COA on the following issue:

              Whether the district court erred by dismissing Williams’s
        amended Rule 60(b) motion as impermissibly successive, in part,
        where Williams[] argued that his 28 U.S.C. § 2255 motion was not
        time-barred based on § 2255(f)(2).

      We review de novo questions regarding the district court’s jurisdiction,

including whether a Rule 60(b) motion is a second or successive habeas petition.

See Zakrzewski v. McDonough, 490 F.3d 1264, 1267 (11th Cir. 2007) (addressing

§ 2254 petition). The principles developed in § 2254 cases also apply to § 2255

motions. Gay v. United States, 816 F.2d 614, 616 n.1 (11th Cir. 1987).

      Fed.R.Civ.P. 60(b) provides, in pertinent part:

             On motion and just terms, the court may relieve a party . . .

                                           2
      from a final judgment, order, or proceeding for the following reasons:
      (1) mistake, inadvertence, surprise, or excusable neglect . . . (4) the
      judgment is void; (5) the judgment has been satisfied, released, or
      discharged; it is based on an earlier judgment that has been reversed
      or vacated; or applying it prospectively is no longer equitable; or
      (6) any other reason that justifies relief.

Fed.R.Civ.P. 60(b). A movant seeking relief under Rule 60(b)(6) must show

extraordinary circumstances, justifying the reopening of a final judgment.

Gonzalez v. Crosby, 545 U.S. 524, 532, 125 S. Ct. 2641, 2649, 162 L. Ed. 2d 480

(2005). 28 U.S.C. § 2255(f)(2), the statutory provision upon which Williams

argues that his § 2255 motion was timely, states:

        (f) A 1-year period of limitation shall apply to a motion under this
        section. The limitation period shall run from the latest of –

           (2) the date on which the impediment to making a motion
        created by governmental action in violation of the Constitution or
        laws of the United States is removed, if the movant was prevented
        from making a motion by such governmental action[.]

28 U.S.C. § 2255(f)(2).

      A movant must show that the alleged impediment “caused an actual harm, or

in other words, unconstitutionally prevented him from exercising that fundamental

right of access to the courts in order to attack his sentence or to challenge the

conditions of his confinement.” Akins v. United States, 204 F.3d 1086, 1090 (11th

Cir. 2000).

      The Supreme Court has held that, if a Rule 60(b) motion seeks to add a new

                                           3
ground for relief or attacks a federal court’s previous resolution of a claim on the

merits, it constitutes a habeas corpus claim. Gonzalez, 545 U.S. at 532, 125 S.Ct.

at 2648. However, the Court in Gonzalez held that a Rule 60(b) motion that

attacks “some defect in the integrity of the federal habeas proceedings” should not

be construed as a § 2254 petition. See id. Furthermore, if the movant “merely

asserts that a previous ruling which precluded a merits determination was in error

– for example, a denial for such reasons as failure to exhaust, procedural default, or

statute-of-limitations bar,” then he is not asserting a habeas corpus claim. Id.

at 532 n.4, 125 S.Ct at 2648 n.4. The Rule 60(b) motion at issue in Gonzalez

challenged only the district court’s ruling that Gonzalez’s initial 28 U.S.C. § 2254

petition had not been timely filed. Id. at 535, 125 S.Ct. at 2650. The Supreme

Court concluded that Gonzalez’s motion should not have been construed as a

second or successive § 2254 petition, but nevertheless affirmed after determining

that Gonzalez could not demonstrate “extraordinary circumstances” that were

necessary to obtain Rule 60(b) relief. Id. at 538, 125 S.Ct. at 2651.

      “[E]quitable tolling is appropriate when a movant untimely files because of

extraordinary circumstances that are both beyond his control and unavoidable even

with diligence.” Akins, 204 F.3d at 1089. Prison “lockdowns and periods in

which a prisoner is separated from his legal papers are not ‘extraordinary



                                           4
circumstances’ in which equitable tolling is appropriate.” Dodd v. United States,

365 F.3d 1273, 1283 (11th Cir. 2004).

      “Under the law of the case doctrine, both the district court and the court of

appeals are bound by findings of fact and conclusions of law made by the court of

appeals in a prior appeal of the same case unless (1) a subsequent trial produces

substantially different evidence, (2) controlling authority has since made a contrary

decision of law applicable to that issue, or (3) the prior decision was clearly

erroneous and would work manifest injustice.” United States v. Stinson, 97 F.3d
466, 469 (11th Cir. 1996).

      Upon review of the record and consideration of the parties’ briefs, we

affirm. The district court should not have construed Williams’s amended Rule

60(b) motion as an impermissibly successive § 2255 motion, to the extent that he

was arguing that his initial § 2255 motion was timely because he was entitled to

statutory tolling under § 2255(f)(2). See Gonzalez, 545 U.S. at 532 n.4, 125 S. Ct.

at 2648 n.4. However, the court’s error was harmless because Williams failed to

show that the prison officials’ failure to provide him with his legal files was an

unconstitutional impediment that prevented him from accessing the court system

by timely filing a § 2255 motion. See Akins, 204 F.3d at 1090. He also does not

address why he was unable to file a § 2255 motion prior to the prison transfer,



                                           5
which occurred approximately six months after the final judgment. See id.

(holding that prisoner’s failure to explain his inability to file a § 2255 motion

during the seven months prior to a prison lockdown, which was the alleged

unconstitutional impediment, did not “support a finding of actual injury” and was

“fatal to his claim of an unconstitutional impediment”).

      Furthermore, we previously resolved against Williams these very same

issues that he raises in support of equitable tolling, when he appealed the district

court’s dismissal of his initial § 2255 motion. Thus, we are bound by our prior

decision regarding the issues that Williams again raises, pursuant to the law of the

case doctrine. See Stinson, 97 F.3d at 469. None of the exceptions to this doctrine

apply to William’s case because: (1) a subsequent trial has not produced

substantially different evidence; (2) controlling authority has not since made a

contrary decision of law applicable to these issues; and (3) our prior decision was

not clearly erroneous and would not work manifest injustice.” See id.

Accordingly, we affirm.

      AFFIRMED.




                                           6